Title: From Alexander Hamilton to Rufus Graves, 4 January 1800
From: Hamilton, Alexander
To: Graves, Rufus


          
            Sir:
            N York Jany. 4th. 1800
          
          I have received your several letters of the sixteenth of November, and of the seventh eighth and ninth of December.
          Upon recurrence to the Contract with Mr. Sheaffe I find that it does not require him to furnish stationary transportation, stationary and the other articles of Quarter Master supply. The removal of this deficiency defect has been a subject of communication with the Sect. of War. You will furnish me with an account of the expences to which you and your Officers have been put in supply procuring purchasing the articles which that belong to the Department of Contractor, and I will take do every step thing in my power towards procuring for you a prompt reimbursement.
          The motives which you mention abundantly justify you in leaving your rendezvous, and repairing to your the camp.
          I have made the necessary communication to Col. Stevens respecting the socks and shoes that have been furnished to your regiment.
          I omit to give any directions relative to the arrears due to you and your Officers for quarters, wood &c, untill measures are adopted by the S of War for supplying the deficiency in the contract for New Hampshire.
          I agree with you as to the propriety of filling the vacancies produced by the appointment of the regimental Staff, and have recommended Mr. Perkins, agreeably to your desire, to the Secretary of War. It does not at present occur to me whether you have proposed any person as Surgeon to your regiment—If you have not and know of one a suitable character you will present him without delay that an appointment may immediately take place.
          The arrangement of relative rank which you last transmitted me you will consider as established departs so far from the original that I can not give it my sanction without further explanation. With respect to the subalterns I wish only to be informed of the general principles which governed the arrangement. But as relates to the Captains you will be more particular—and point out the individual considerations that influenced the decision. The communication will — considd confidential. I thank you for the information concerning fit characters for the Departments of Inspectorship and Quarter Master.
          I can not conclude without expressing the satisfaction which your description of your men has given more me. They are a fine must be a fine corps, and certainly reflect high honor on their Commandant  and Offi
          W—
          Col. Graves—
        